DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 06/25/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,064553 and 9,629,551 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered. 
Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are moot in view of a new ground of rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 2-3, 5-6, 12-18, and 21-23 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Cinader, Jr. et al. (US 2011/0004331 A1 – hereinafter Cinader).
Regarding claim 2, Cinader discloses a method for generating a virtual 3D model of a rigid object in a location, when scanning the rigid object in the location with a 3D scanner by moving the 3D scanner with respect to the rigid object ([0037]; [0043]-[0044]; [0051]), wherein the method comprises: providing a first 3D representation of at least part of a surface of the rigid object by scanning at least part of the location ([0037]; [0051] – providing first 3D representation in a first digital data file by scanning the location of a patient’s jaw); providing a second 3D representation of at least part of the surface of the rigid object by scanning an overlapping portion of the at least part of the location ([0043]-[0044]; [0051] – providing second 3D representation in a second digital data file by scanning the same location of a patient’s jaw); determining for the first 3D representation and the second 3D representation a common scan volume (Fig. 4; [0040]; [0045] – determining the common scan volume as either (1) the whole scan volume shown in Fig. 4 or (2) common scan volume around each of the brackets 40 or portions of wire 42 so that corresponding third data from the second digital data file can be determined and added to replace the second data in the first digital data file); and deleting only a portion of one of the first 3D representation or the second 3D representation that is located in the common scan volume and which includes a representation of an object that is not located in the other of the first 3D representation or the second 3D representation while generating the virtual 3D model ([0038] – removing the second data representing orthodontic appliances, that is not located in the second scan, which was performed before the treatment as further described at least at [0044] and [0051]), wherein the object in the portion of the first 3D representation or second 3D representation that is deleted is determined to be a movable object (Fig. 4 – the orthodontic appliances are movable, i.e. they can be placed into the patient’s mouth and removed after treatment); and generating a virtual 3D model of the rigid object in the location using all of the one 3D representation that is not included in the deleted portion and the other 3D representation ([0045] – 3D representations after second data are deleted are combined to generate a virtual 3D model represented in a third digital data file).
Regarding claim 3, Cinader also discloses the common scan volume is determined by determining an overlapping portion of the first 3D representation and the second 3D representation (Fig. 4; [0040]; [0045] – determining the common scan volume as either (1) the whole scan volume shown in Fig. 4 or (2) common scan volume around each of the brackets 40 or portions of wire 42 so that corresponding third data from the second digital data file can be determined and added to replace the second data in the first digital data file).
Regarding claim 5, Cinader also discloses the 3D scanner is a handheld scanner ([0037] – the scanner is a hand-held intra-oral scanner).
	Regarding claim 6, Cinader also discloses the 3D scanner is a handheld intraoral scanner ([0037] – the scanner is a hand-held intra-oral scanner).
Regarding claim 12, Cinader also discloses the rigid object is a patient’s set of teeth, and the location is the mouth of the patient (Figs. 4-5; [0037]).
Regarding claim 13, Cinader also discloses the movable object is one of: a dentist’s instrument which is temporarily present in a patient’s mouth, a finger, and a soft tissue part of a patient’s mouth (Fig. 4; [0038] – at least a dentist’s instrument which is temporarily present in a patient’s mouth).
Regarding claim 14, Cinader also discloses at least part of the surface in the first 3D representation and at least part of the surface in the second 3D representation are overlapping the same surface part on the rigid object ([0043]-[0044]; [0051] – surfaces of the first and second representation are overlapping except for areas occupied by the orthodontic appliances).
Regarding claim 15, Cinader also discloses the method comprises determining a first scan volume in space related to the first 3D representation of at least part of the surface, and determining a second scan volume in space related to the second 3D representation of at least part of the surface (Fig. 4; [0040]; [0045] – determining the common scan volume as either (1) the whole scan volume shown in Fig. 4 or (2) common scan volume around each of the brackets 40 or portions of wire 42 so that corresponding third data from the second digital data file can be determined and added to replace the second data in the first digital data file).
Regarding claim 16, Cinader discloses a method for generating a virtual 3D model of a rigid object in a location, when scanning the rigid object in the location with a 3D scanner by moving the 3D scanner with respect to the rigid object ([0037]; [0043]-[0044]; [0051]), wherein the method comprises: providing a first 3D representation of at least part of a surface of the rigid object by scanning a first scan volume that includes at least part of the location ([0037]; [0051] – providing first 3D representation in a first digital data file by scanning the location of a patient’s jaw); providing a second 3D representation of at least part of the surface of the rigid object by scanning a second scan volume that includes an overlapping portion of the at least part of the location ([0043]-[0044]; [0051] – providing second 3D representation in a second digital data file by scanning the same location of a patient’s jaw); determining a common scan volume which is defined by the volume in space where the first scan volume and the second scan volume both exist (Fig. 4; [0040]; [0045] – determining the common scan volume as either (1) the whole scan volume shown in Fig. 4 or (2) common scan volume around each of the brackets 40 or portions of wire 42 so that corresponding third data from the second digital data file can be determined and added to replace the second data in the first digital data file); deleting only a portion of one of the first 3D representation or the second 3D representation that is located in the common scan volume and which includes a representation of an object that is not in both the first 3D representation and second 3D representation ([0038] – removing the second data representing orthodontic appliances, that is not located in the second scan, which was performed before the treatment as further described at least at [0044] and [0051]); and generating a virtual 3D model of the rigid object in the location by stitching together the respective parts of the surface that are in the first 3D representation and the second 3D representation while omitting the deleted portion ([0045] – 3D representations after second data are deleted are combined to generate a virtual 3D model represented in a third digital data file).
Claim 17 is rejected for the same reason as discussed in claim 5 above.
	Claim 18 is rejected for the same reason as discussed in claim 6 above.
Regarding claim 21, Cinader disclose a method for generating a virtual 3D model of a rigid object in a location, when scanning the rigid object in the location with a 3D scanner by moving the 3D scanner with respect to the rigid object ([0037]; [0043]-[0044]; [0051]), wherein the method comprises: providing a first 3D representation of at least part of a surface of the rigid object by scanning at least part of the location ([0043]-[0044]; [0051] – providing a first 3D representation in a second digital data file by scanning the location of a patient’s jaw before treatment); providing a second 3D representation of at least part of the surface of the rigid object by scanning an overlapping portion of the at least part of the location ([0037]; [0051] – providing first 3D representation in a first digital data file by scanning the location of a patient’s jaw during treament); determining for the first 3D representation a first excluded volume in space common to the first 3D representation and the second 3D representation (Fig. 4; [0040]; [0045] – determining an excluded volume as either (1) the whole scan volume shown in Fig. 4 or (2) a scan volume around each of the brackets 40 or portions of wire 42 so that corresponding third data from the second digital data file can be determined and added to replace the second data in the first digital data file); determining for the second 3D representation a second excluded volume in space common to the first 3D representation and the second 3D representation (Fig. 4; [0040]; [0045] – determining an excluded volume as either (1) the whole scan volume shown in Fig. 4 or (2) a scan volume around each of the brackets 40 or portions of wire 42 so that corresponding third data from the second digital data file can be determined and added to replace the second data in the first digital data file); deleting only a portion of the second 3D representation that is located in the first excluded volume while generating the virtual 3D model, wherein the portion of the second 3D representation that is deleted is determined to be of a movable object that is not in both the first 3D representation and second 3D representation ([0038] – removing the second data representing orthodontic appliances, that is not located in the second scan, which was performed before the treatment as further described at least at [0044] and [0051]); and generating a virtual 3D model of the rigid object in the location using all of the second 3D representation and that is not included in the deleted portion and the first 3D representation ([0045] – 3D representations after second data are deleted are combined to generate a virtual 3D model represented in a third digital data file).
Claim 22 is rejected for the same reason as discussed in claim 5 above.
	Claim 23 is rejected for the same reason as discussed in claim 6 above.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-8, 19-20, and 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cinader as applied to claims 2-3, 5-6, 12-18, and 21-23 above, and further in view of Marshall et al. (US 2009/0316966 A1 – hereinafter Marshall).
	Regarding claim 7, see the teachings of Cinader as discussed in claim 2 above. However, Cinader does not disclose relative motion of the 3D scanner and the rigid object is determined.
Marshall discloses the relative motion of the 3D scanner and the rigid object is determined ([0078]-[0080]).
One of ordinary skill in the art at the time the invention was made would have been motivated to incorporate the teachings of Marshall into the method taught by Cinader to facilitate alignment/registration of points of the first and second 3D representations to each other, e.g. determining a corresponding point in a later scan based on the motion speed.
Regarding claim 8, see the teachings of Cinader as discussed in claim 2 above. However, Cinader does not disclose relative motion of the 3D scanner and the rigid object is determined by means of a motion sensor.
Marshall also discloses relative motion of the 3D scanner and the rigid object is determined by means of a motion sensor ([0078]-[0080]).
One of ordinary skill in the art at the time the invention was made would have been motivated to incorporate the teachings of Marshall into the method taught by Cinader to facilitate alignment/registration of points of the first and second 3D representations to each other, e.g. determining a corresponding point in a later scan based on the motion speed.
	Claim 19 is rejected for the same reason as discussed in claim 7 above.
	Claim 20 is rejected for the same reason as discussed in claim 8 above.
	Claim 24 is rejected for the same reason as discussed in claim 7 above.
	Claim 25 is rejected for the same reason as discussed in claim 8 above.
Claims 9 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Cinader as applied to claims 2-3, 5-6, 12-18, and 21-23 above, and further in view of Sporbert et al. (US 2005/0271996 A1 – hereinafter Sporbert).
Regarding claim 9, Cinader also discloses the first 3D representation and the second 3D representation are made corresponding before a determination is made that the portion of the surface is determined with a movable object (Fig. 4; [0040]; [0045] – determining corresponding areas in the first and the second representations so that corresponding third data from the second digital data file can be determined and added to replace the second data in the first digital data file at the corresponding areas).
However, Cinader does not disclose the first 3D representation and the second 3D representation are aligned/registered.
Sporbert discloses first 3D representation and second 3D representation are aligned/registered ([0121] - registering data points from one image to the other before finding a best fit to the data).
One of ordinary skill in the art at the time the invention was made would have been motivated to incorporate the teachings of Sporbert into the method of Cinader to facilitate adding third data to the first representation at corresponding location of the deleted second data.
Claim 26 is rejected for the same reason as discussed in claim 9 above.
Claims 10-11 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cinader as applied to claims 2-3, 5-6, 12-18, and 21-23 above, and further in view of Babayoff (US 2008/024768 A1 – hereinafter Babayoff).
	Regarding claim 10, see the teachings of Cinader as discussed in claim 2 above. Cinader also discloses the 3D scanner is an optical scanner ([0037]). However, Cinader does not disclose the optical system of the 3D scanner is telecentric.
	Babayoff discloses an optical system of the 3D scanner is telecentric ([0021]; [0040]; [0137]; [0142]; Fig. 4A).
	One of ordinary skill in the art at the time the invention was made would have been motivated to incorporate the teachings of Babayoff into the method taught by Cinader to avoid distance-introduced magnification changes and maintains the same magnification of the image over a wide range of distances (Babayoff: [0137]).
	Regarding claim 11, see the teachings of Cinader as discussed in claim 2 above. Cinader also discloses the 3D scanner is an optical scanner ([0037]). However, Cinader does not disclose the 3D scanner is a pinhole scanner.
Babayoff also discloses a 3D scanner is a pinhole scanner ([0042]; [0140]). 
One of ordinary skill in the art at the time the invention was made would have been motivated to incorporate the teachings of Babayoff into the method taught by Cinader to avoid distance-introduced magnification changes and maintains the same magnification of the image over a wide range of distances (Babayoff: [0137]).
	Claim 27 is rejected for the same reason as discussed in claim 10 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484